DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Response to Amendment
The amendment filed 02/23/2022 has been entered.
Claims 1 and 10 are amended.
Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi (US 7164621 B2) in view of Frick (US 20190025420 A1).
Regarding claim 1, Okunishi teaches, generating, from an aft direction of a marine vessel, one or more pulses of sound[Fig 1B; Col 8; Lines 46-60; Negative Y-axis being aft of vessel]; 
receiving, at the aft direction of a marine vessel, one or more echoes, in response to the generated one or more pulses of sound interacting with one or more physical objects[Fig 5A, 5B, Col 8; Lines 30-35; Sonar transducers send and receive sound pulses];
and performing an analysis on the received one or more echoes based upon the generated one or more pulses of sound[Fig 2, 3; Col 9; Lines 30-45; System analyzes returns], the analysis being performed based upon space-time Doppler filtering….. to detect range and direction of at least one of the one or more physical objects relative to the vessel[Col 11; Lines 10-40; Col 12; Lines 50-65; Doppler as well as filtering and processing used to find distance and direction of fish and removing noise from the aft direction].
Okunishi does not explicitly teach using FFT to filter the received one or more echoes into separate bands comprising down Doppler, zero Doppler, and up Doppler [Though Col 11; Lines 10-40; Col 12; Lines 50-65 discuss Doppler as well as filtering and processing used to find distance and direction of fish and removing noise from the aft direction which a person of ordinary skill would consider including zero or near zero Doppler shift as well as the Delta f which would be either up or down Doppler shift]
Frick[Abstract; Fig 1] teaches using FFT to filter the received one or more echoes into separate bands comprising down Doppler, zero Doppler, and up Doppler to detect range and direction of at least one of the one or more physical objects, the space-time Doppler filtering distinguishing among physical objects having zero or near-zero Doppler shift, down Doppler shift, and up Doppler shift relative to the vessel. [Abstract; 0016-0020 teaches bins for doppler shifts, range and velocity measurement and target detection; 0024-0027 and 0035-0039 teaches use of FFT for doppler filtering into the bins]
It would have been obvious to one of ordinary skill in the art to have modified the Doppler filtering in Okunishi with the FFT of Frick to better filter out the echos into various bins based on the doppler shift for efficient computing. Additionally, the doppler effect is the change in frequency of a wave based on the relative velocity and direction of objects and this principle being used to calculate the velocity and direction of objects with respect to the observer would be well known to a person of ordinary skill in the art.
Regarding claim 10, Okunishi teaches at least one processor coupled to associated memory[Fig 2, 3], the at least one processor configured to implement: a generation module configured to generate, from an aft direction of a marine vessel, one or more pulses of sound[ Fig 1B; Col 8; Lines 46-60; Negative Y-axis being aft of vessel];
a receiving module configured to receive, at the aft direction of a marine vessel, one or more echoes, in response to the generated one or more pulses of sound interacting with one or more physical objects[Fig 5A, 5B, Col 8; Lines 30-35; Sonar transducers send and receive sound pulses];
and a processing module, configured to perform an analysis on the received one or more echoes based upon the generated one or more pulses of sound, [Fig 2, 3; Col 9; Lines 30-45; System analyzes returns], the analysis being performed based upon space-time Doppler filtering ….. to detect range and direction of at least one of the one or more physical objects relative to the vessel[Col 11; Lines 10-40; Col 12; Lines 50-65; Doppler as well as filtering and processing used to find distance and direction of fish and removing noise from the aft direction].
Okunishi does not explicitly teach using FFT to filter the received one or more echoes into separate bands comprising down Doppler, zero Doppler, and up Doppler [Though Col 11; Lines 10-40; Col 12; Lines 50-65 discuss Doppler as well as filtering and processing used to find distance and direction of fish and removing noise from the aft direction which a person of ordinary skill would consider including zero or near zero Doppler shift as well as the Delta f which would be either up or down Doppler shift]
Frick[Abstract; Fig 1] teaches using FFT to filter the received one or more echoes into separate bands comprising down Doppler, zero Doppler, and up Doppler to detect range and direction of at least one of the one or more physical objects, the space-time Doppler filtering distinguishing among physical objects having zero or near-zero Doppler shift, down Doppler shift, and up Doppler shift relative to the vessel. [Abstract; 0016-0020 teaches bins for doppler shifts, range and velocity measurement and target detection; 0024-0027 and 0035-0039 teaches use of FFT for doppler filtering into the bins]
It would have been obvious to one of ordinary skill in the art to have modified the Doppler filtering in Okunishi with the FFT of Frick to better filter out the echos into various bins based on the doppler shift for efficient computing. Additionally, the doppler effect is the change in frequency of a wave based on the relative velocity and direction of objects and this principle being used to calculate the velocity and direction of objects with respect to the observer would be well known to a person of ordinary skill in the art.
Regarding claims 2 and 11, Okunishi, as modified, teaches the one or more physical objects include at least one of (i) game fish [Col 11; Lines 30-4O0]and (i) a plurality of physical objects including one or more target objects and one or more reference objects[Col 14; Lines 55-65. Fish and sea bottom].
Regarding claims 3 and 12, Okunishi, as modified, teaches the analysis is based upon at least one of the size and location of at least one of the one or more physical objects.[Col 11; Lines 30-40].
Regarding claims 4 and 13, Okunishi, as modified, teaches the analysis includes one or more of acoustic detection, localizing, tracking, and sizing of at least one of the one or more physical objects. [Col 11; Lines 30-40].
Regarding claims 5 and 14, Okunishi, as modified, teaches the analysis is based upon estimating depth of at least one of the one or more physical objects.[Col 8; Lines 40-45 disclose downward transmission and Col 11; Lines 30-40 disclose distance, namely depth].
Regarding claim 8, Okunishi, as modified, teaches performing the generating of the one or more pulses of sound from at least one of below and astride the marine vessel.[Fig 20 has signal generation under and across the vessel].
Regarding claim 17, Okunishi, as modified, teaches the generation module is further configured to generate of the one or more pulses of sound from at least one of below and astride the marine vessel.[Fig 20 has signal generation under and across the vessel]
Claims 6-7, 9, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi (US 7164621 B2) in view of Frick (US 20190025420 A1) as applied to claims 1 and 10 above, and further in view of Tobias (US 20160119065 A1)..
Regarding claims 6 and 15, Okunishi, does not explicitly teach a generation module configured to display live video of at least one of the one or more physical objects.
Tobias teaches a generation module configured to display live video of at least one of the one or more physical objects. [Title; Abstract; Fig 1; 0034, 0054]
It would have been obvious to one of ordinary skill in the art to have modified the underwater sounding apparatus in Okunishi with the underwater camera in Tobias in order to get live video to better confirm targets.
Regarding claims 7 and 16, For claim 7, Okunishi, does not explicitly teach displaying at least one of depth and temperature of a dredge attached to the marine vessel.
Tobias teaches displaying at least one of depth and temperature of a dredge attached to the marine vessel. [Fig 1, 2, 4; 0044, 0053, 0064]
For claim 16, Okunishi does not explicitly teach a generation module configured to display at least one of depth and temperature of a dredge attached to the marine vessel.
Tobias teaches a generation module configured to display at least one of depth and temperature of a dredge attached to the marine vessel.[Fig 1, 2, 4; 0044, 0053, 0064]
It would have been obvious to one of ordinary skill in the art to have modified the underwater sounding apparatus in Okunishi with the of depth and temperature monitoring in Tobias in order to get better environmental conditions to track fish.
Regarding claims 9 and 18, For claim 9, Okunishi, does not explicitly teach performing the generating of the one or more pulses of sound from first and second sound sources, the second sound source being connected to a dredge connected to the marine vessel.
Tobias teaches performing the generating of the one or more pulses of sound from first and second sound sources, the second sound source being connected to a dredge connected to the marine vessel. [0051]
For claim 18, Okunishi does not explicitly teach the generation module is further configured to generate the one or more pulses of sound from first and second sound sources, the second sound source being connected to a dredge connected to the marine vessel.
Tobias teaches the generation module is further configured to generate the one or more pulses of sound from first and second sound sources, the second sound source being connected to a dredge connected to the marine vessel. [0051]
It would have been obvious to one of ordinary skill in the art to have modified the underwater sounding apparatus in Okunishi with mounting the sounder near the dredge Tobias in order to get accurate sea floor readings, additionally it would have been obvious to one having ordinary skill in the art to have a second sound source, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645